The appellee, as defendant below, was charged by affidavit in one count with a misdemeanor for the violation of Chapter 278, Sec. 11, Acts of 1937, § 3901-11 Baldwin's Ind. St. Service 1937. There was a motion to quash on the grounds (1) that the facts stated in the affidavit did not charge a public offense, and, (2) that the affidavit contained matter which, if true, constituted a legal justification of the offense charged. The trial court sustained the motion to quash and discharged the defendant, with a finding that the statute is unconstitutional. It was not claimed that the charge was otherwise insufficient, and the State has appealed.
The affidavit alleges in substance that on a date named therein the defendant unlawfully hauled and transported over a certain public highway in Elkhart County, Indiana, to a disposal plant located in the State of Illinois, a dead horse, which had not been slaughtered and *Page 463 
intended for human food, the defendant not being licensed so to do, as required by the above act.
The act upon which the prosecution was based is lengthy and we deem it sufficient for the purpose of this appeal to summarize its pertinent provisions. The title discloses that its purpose is to "control animal diseases and to regulate the transportation and disposal of the bodies of dead animals." The first section recites that it is an exercise of the police power of the State to prevent the spread of animal diseases, to conserve the public health, and to protect the citizens against dangers and nuisances. The act has no application to persons slaughtering or butchering animals for human consumption, nor to the transportation of the products thereof. The disposal of the bodies of dead fowl, birds, fish, reptiles and of small animals, such as dogs and cats and small game, are likewise exempted.
Standards for disposal plants are set up and frequent inspections thereof provided for. Annual licenses are required for these establishments and the cost of administering the act is paid out of the proceeds thereof. Only holders of licenses may operate vehicles for the transportation of dead animals on the public highways of the State, and there are express requirements as to the equipment of these vehicles. The beds in which dead animals are hauled shall be tight, so as to avoid drippings and seepings, shall be of sufficient size and depth to hide the contents thereof from the view of other persons using the highways, and such vehicles are required to be thoroughly cleansed and disinfected after use. The act authorizes the owner of any dead animal to bury or burn the same on his own premises, if they are without the corporate limits of any city or town; such owner may also salvage the skin of any dead animal and transport it to market, if such animal shall not have died of a contagious disease. *Page 464 
Appellee's brief has been of no aid to the court in the consideration of this case. It contains no helpful propositions, and no points and authorities, beyond the bare assertion that the act upon which the prosecution is based violates Article I, Section 8, Clause 3, of the Constitution of the United States. This is the so-called interstate commerce clause, and it provides: "The congress shall have power to . . . regulate commerce . . . among the several states."
While the laws of the state must yield to Acts of Congress passed in execution of the powers conferred upon it by the Constitution, the mere grant to Congress of the power to 1.  regulate commerce among the states does not, of itself and without legislation by Congress, impair the authority of the states to establish such reasonable regulations as are appropriate for the protection of the health, the lives and the safety of their people. New York, etc., R. Co. v. New York
(1897), 165 U.S. 628, 631, 17 S. Ct. 418, 41 L. Ed. 853.
When the local police regulation has real relation to the suitable protection of the people of the state, and is reasonable in its requirements, it is not invalid because it may 2.  incidentally affect interstate commerce, provided it does not conflict with legislation enacted by Congress pursuant to its constitutional authority. Savage v. Jones (1912),225 U.S. 501, 32 S. Ct. 715, 56 L. Ed. 1182, 1185; Austin v.Tennessee (1900), 179 U.S. 343, 349, 21 S. Ct. 132, 45 L. Ed. 224, affirming (1898), 101 Tenn. 563, 48 S.W. 305, 70 Am. St. Rep. 703, 50 L.R.A. 478.
Under the exercise of the police power it has been held that a state may adopt laws: Prohibiting the shipment out of the state of citrus fruits which are unripe or otherwise unfit for consumption, Sligh v. Kirkwood (1915), 237 U.S. 52, 35 S. Ct. 501, 59 L. Ed. 835; *Page 465 
prohibiting the slaughtering of calves unless in healthy condition and at least four weeks old, and prohibiting the shipment of veal from such animals to or from any part of the state, People v. Bishopp (1904), 44 Misc. Rep. 12, 89 N.Y.S. 709; prohibiting healthy persons, either from within or without the State, entering an area infected with a contagious disease.Compagnie Francaise v. Louisiana State Board of Health
(1902), 186 U.S. 380, 385, 22 S. Ct. 811, 46 L. Ed. 1209; prohibiting the disinterment or exhuming of the body of a deceased person, even when it is intended to transport the remains of an alien to his own country for final sepulture, without first obtaining a permit from the proper officer, In reWong Yung Quy (C.C. Cal 1880), 2 Fed. 624.
It has not been pointed out to us wherein the subject-matter of the act before us conflicts with any federal legislation, and we know of none. We find nothing in its purposes or 3, 4.  provisions repugnant to the settled principles of constitutional law. The wisdom of the law was for the determination of the legislative branch of the government and we think the objectives being for the protection of the public health, the health of domestic animals of great economic value, and the prevention of nuisances on the highways of the State were all within the purview of the powers of the General Assembly. We are obliged to indulge the presumption that the act is constitutional unless and until the contrary is made to appear.Weisenberger v. State (1931), 202 Ind. 424, 175 N.E. 238;Levy v. State (1903), 161 Ind. 251, 68 N.E. 172; Overshiner
v. State (1901), 156 Ind. 187, 59 N.E. 468. We therefore hold the act valid and that the affidavit charged a public offense.
Reversed, with directions to overrule appellee's motion to quash and to require him to plead to the charge. *Page 466